United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2663
                                    ___________

Tyrone A. Davis,                        *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United
      v.                                * States District Court for
                                        * the District of Nebraska.
                                        *
Dr. Stephen G. Lemar, Tracey M.         * (UNPUBLISHED)
Curry, and Otha Serrell,                *
                                        *
            Defendants - Appellees.     *
                                   ___________

                              Submitted: January 14, 2003
                                 Filed: January 27, 2003
                                  ___________

Before WOLLMAN and MURPHY, Circuit Judges, and GRITZNER,1 District Judge.
                         ___________

PER CURIAM.

      Tyrone A. Davis suffered an injury to his knee when another inmate
accidentally fell onto him in the exercise yard of the Nebraska State Penitentiary, and
he underwent knee surgery some four months later. Davis brought a civil rights
action under 42 U.S.C. § 1983 against appellees, Stephen G. Lemar, Tracey Curry,


      1
       The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, sitting by designation.
and Otha Serrell, for violating his Eighth Amendment right to be free from cruel and
unusual punishment. Davis alleged appellees were deliberately indifferent to his
medical needs by failing to diagnose his injury earlier and by delaying treatment of
it. The district court2 granted summary judgment to appellees after thoroughly
discussing the record and concluding that Davis had not made a showing of deliberate
indifference or that his Eighth Amendment rights had been violated. After hearing
oral argument and reviewing the record, we affirm on the basis of the district court’s
opinion. 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Richard G. Kopf, Chief Judge, United States District Court
for the District of Nebraska.

                                         -2-